United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-1873
                                ___________

William Simpson Edwards,              *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Iowa Department of Corrections;       *
Stephen Sparks; Edward O’Brien;       * [UNPUBLISHED]
Pradeep Sarswat; Kathy Azinger;       *
Nicholas Ludwick; William Sperfslage; *
Deborah Nichols; Rebecca Bowker;      *
Dave DeGrange; Sheryl Lockwood;       *
Karen Woodley; Darrell Moeller;       *
Mark Roberts; Rich Barlow; Dave       *
Tadmann; Heather Brueck; Julie        *
Cook; Julie Johnson; Dave Raynor;     *
Anthony Aducci; Nancy Roth;           *
Arthur Neu; Dennis Brumbaugh;         *
Rick Larkin; John Ault; Dawn Hecox; *
Jo Watson; Tasha Whalen; Susan        *
Mangels; Julie Pihl,                  *
                                      *
             Appellees.               *
                                ___________

                           Submitted: August 4, 2011
                              Filed: September 22, 2011
                               ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________
PER CURIAM.

      William Simpson Edwards appeals from the district court’s1 28 U.S.C. § 1915A
dismissal of his civil rights complaint. Following careful de novo review, see Cooper
v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (standard of review), we
conclude that dismissal was appropriate for the reasons discussed in the district
court’s order. Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                         -2-